418 N.W.2d 790 (1988)
In the Matter of Kent L. JOHNSON.
No. 870380.
Supreme Court of North Dakota.
February 9, 1988.
ORDER OF PUBLIC REPRIMAND
A Stipulation was filed in the Supreme Court on December 15, 1987, by counsel for the Disciplinary Board and counsel for Kent L. Johnson, a member of the bar of the State of North Dakota. Consent to discipline was filed by Kent L. Johnson under the provisions of Rule 12 of the North Dakota Rules of Disciplinary Procedure. A further Stipulation was filed on February 3, 1988. The Court considered this matter.
IT IS ORDERED, that Kent L. Johnson be publicly reprimanded for his conduct related to misuse of clients' funds by members of his law firm as set out in the Stipulation dated February 3, 1988.
ERICKSTAD C.J., and VANDE WALLE, GIERKE, MESCHKE and LEVINE, JJ., concur.